                       Case
                       Case1:18-cv-09433-LGS
                            1:18-cv-09433-LGS Document
                                              Document13
                                                       3 Filed
                                                       9 Filed10/17/18
                                                               10/16/18
                                                               10/30/18 Page
                                                                        Page21of
                                                                              of21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-09433-LGS

                                                      PROOF OF SERVICE
                  (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                   DONALD J. TRUMP, in his official capacity
           This summons for (name of individual and title, if any) as President of the United States
 was received by me on (date)                                              .

           ’ I personally served the summons on the individual at (place)
                                                                                       on (date)                                 ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                       on (date)                                 ; or

           ’ I returned the summons unexecuted because                                                                                          ; or

           X Other (specify): I served by certified mail the summons and complaint in the above-captioned case:
           ’
                                  (1) Donald J. Trump, The White House, 1600 Pennsylvania Avenue, NW, Washington, DC 20500;
                                  (2) Civil Process Clerk, U.S. Attorney's Office for the Southern District of New York, 86 Chambers Street, 3rd Floor,.
                                  New York, NY 10007; and
                                  (3) Jeff Sessions, Attorney General, Dep't of Justice, 950 Pennsylvania Avenue, NW, Washington, DC 20530.
           My fees are $                           for travel and $                         for services, for a total of $              0.00           .


           I declare under penalty of perjury that this information is true.


 Date:       October 30, 2018
                                                                                                   Server’s signature

                                                                                                   Sonya R. Petri, Paralegal
                                                                                                Printed name and title

                                                                                            The Protect Democracy Project, Inc.
                                                                                                      10 Ware Street
                                                                                                  Cambridge, MA 02138

                                                                                                   Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                                  Reset
Case 1:18-cv-09433-LGS Document 13-1 Filed 10/30/18 Page 1 of 4
                  Case 1:18-cv-09433-LGS Document 13-1 Filed 10/30/18 Page 2 of 4

USPS Tracking
                               ®                       FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                        Track Another Package            +


                                                                                                        Remove   
Tracking Number: 70170530000086850518

Expected Delivery on

TUESDAY

23         OCTOBER
           2018         See Product Information   




 Delivered




                                                                                                                 Feedback
October 23, 2018 at 3:45 am
Delivered, To Agent
WASHINGTON, DC 20500 

Get Updates   




                                                                                                             
   Text & Email Updates


                                                                                                             
   Tracking History


                                                                                                             
   Product Information



                                                   See Less   




                              Can’t find what you’re looking for?
                       Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
                  Case 1:18-cv-09433-LGS Document 13-1 Filed 10/30/18 Page 3 of 4

USPS Tracking
                                ®                     FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                            Track Another Package        +


                                                                                                        Remove   
Tracking Number: 70170530000086850525

Your item was delivered to the front desk, reception area, or mail room at 2:50 pm on October 22, 2018 in
NEW YORK, NY 10007.




 Delivered
October 22, 2018 at 2:50 pm
Delivered, Front Desk/Reception/Mail Room
NEW YORK, NY 10007 

Get Updates   




                                                                                                                 Feedback
                                                                                                             
  Text & Email Updates


                                                                                                             
  Tracking History


                                                                                                             
  Product Information



                                                   See Less   




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
                  Case 1:18-cv-09433-LGS Document 13-1 Filed 10/30/18 Page 4 of 4

USPS Tracking
                               ®                     FAQs      (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                        Track Another Package          +


                                                                                                      Remove   
Tracking Number: 70170530000086850495

Your item was delivered at 5:52 am on October 23, 2018 in WASHINGTON, DC 20530.




 Delivered
October 23, 2018 at 5:52 am
Delivered
WASHINGTON, DC 20530 

Get Updates   




                                                                                                               Feedback
                                                                                                           
   Text & Email Updates


                                                                                                           
   Tracking History


                                                                                                           
   Product Information



                                                 See Less   




                              Can’t find what you’re looking for?
                       Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
